Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED — CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY
FILED WITH THE COMMISSION.

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

PERFORMANCE SHARE UNIT AGREEMENT

THIS PERFORMANCE SHARE UNIT AGREEMENT (“Agreement”) is made as of the 5th day of
March, 2007 by and between priceline.com Incorporated, a Delaware corporation,
with its principal United States office at 800 Connecticut Avenue, Norwalk,
Connecticut 06854 (the “Company”), and                                  (the
“Participant”).

W I T N E S S E T H:

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company has authorized this Agreement. 
The Participant has been granted as of March 5, 2007 (the “Grant Date”), subject
to execution of this Agreement, the number of performance share units (the
“Performance Share Units”) set forth below.  Unless otherwise indicated, any
capitalized term used herein, but not defined herein, shall have the meaning
ascribed to such term in the Plan.  The Performance Share Units comprising this
award may be recorded in an unfunded Performance Share Unit account in the
Participant’s name maintained by the Company.  The Participant will have no
rights as a stockholder of the Company by virtue of any Performance Share Unit
awarded to him until shares of Stock (as defined below), if any, are issued to
the Participant as described in this Agreement.

1.                                       Definitions

(a)           “Cause” shall mean (i) if the Participant is employed pursuant to
an employment agreement which defines “cause” in such agreement, “cause” as
defined in such agreement and (ii) if the Participant is not described in (i) it
shall mean “cause” as defined in the Plan.

(b)           “Change in Control” shall have the meaning given such term under
Section 3(i).

(c)           “Change in Control Period” shall mean the period commencing six
(6) months prior to the effective date of the Change in Control and ending on
the date immediately prior to the date which is six (6) months after the
effective date of the Change in Control.

(d)           “Continuous Service” shall mean the Participant’s service with the
Company or any Subsidiary or Affiliate whether as an employee, director or
consultant, which is not interrupted or terminated.

(e)           “Cumulative EPS Range” shall have the meaning set forth in the
schedules contained in Section 1(m) and Appendix A.

(f)            “Determination Date” shall mean March 5, 2010.

(g)           “Disability” shall have the meaning given such term under the
Plan.


--------------------------------------------------------------------------------


 

(h)           “EPS” shall mean the Company’s consolidated pro forma net income
applicable to common stockholders per diluted share as publicly disclosed
annually or quarterly, as applicable, in connection with the Company’s annual
and quarterly earnings announcements.  In the event the Company changes the way
EPS is calculated, EPS shall mean the publicly disclosed annual non-GAAP
financial measure which is intended to replace (or which is substantially
similar to) the EPS prior to such change.

(i)            “Good Reason” shall have the meaning set forth in the
Participant’s employment agreement, if any, in force at the time of the
Participant’s termination of employment, and, if none, then no shares of
Performance Share Unit granted under this Agreement shall be vested on account
of a termination of employment by the Participant other than on account of death
or Disability.

(j)            “Performance Period” shall mean the period commencing on the
January 1, 2007 and ending on December 31, 2009.

(k)           “Plan Year” shall mean the calendar year.

(l)            “Stock” shall mean shares of common stock, par value $0.008, of
the Company.

(m)          “Vesting Percentage” means the percentage determined in accordance
with the following table, provided that, notwithstanding any other provision
hereof, in the event the EPS for 2009 is less than $[***], the Vesting
Percentage shall be deemed to be zero:

If the Cumulative EPS Range for the
three-year period ending December 31, 2009, is:

 

Then the Vesting Percentage range is:

Less than $[***]

 

0%

Between $[***] and $[***]

 

75% to 100%

Between $[***] and $[***]

 

100% to 200%

More than $[***]

 

200%

 

***CONFIDENTIAL MATERIALS REDACTED AND SEPARATELY FILED
WITH THE COMMISSION***


--------------------------------------------------------------------------------


 

2.                                       The Grant

Subject to the terms and conditions set forth herein, the Participant is granted
                             (                ) Performance Share Units as of
the Grant Date.

3.                                       Vesting; Effect of Termination of
Continuous Service; Change in Control

(a)           If the Participant remains in Continuous Service through and
including the Determination Date, then the Participant shall be entitled to
receive a number of shares of Stock determined by multiplying the number of
Performance Share Units granted hereunder by the Applicable Vesting Percentage. 
The Applicable Vesting Percentage shall be equal to the sum of the lowest
Vesting Percentage in the applicable Vesting Percentage Range set forth in the
schedule above, plus the ProRata Vesting Percentage Point Increase.  The
“ProRata Vesting Percentage Point Increase” is the quotient of (i) the excess of
the actual Cumulative EPS over the lowest Cumulative EPS in the applicable
Cumulative EPS Range, divided by (ii) the result of a fraction, the numerator of
which is the difference between the lowest and highest Cumulative EPS within
such applicable Cumulative EPS Range, and the denominator of which is the
difference between the lowest and highest applicable Vesting Percentages in the
applicable Vesting Percentage Range.  All shares of Stock to be issued to the
Participant under this Section 3(a), if any, shall be issued to the Participant
as soon as practicable after the Determination Date but in no event later than
March 15, 2010.  If the Participant becomes entitled to any shares of Stock
under this Section 3(a), he shall not be entitled to receive any shares of Stock
under any other subsection of this Section 3.

(b)           If, prior to the Determination Date, the Participant’s Continuous
Service is (i) terminated by the Company for Cause or (ii) voluntarily
terminated by the Participant other than on account, as applicable, of Good
Reason, death or Disability, then the Participant shall receive no shares of
Stock under this Agreement.

(c)           Subject to Section 3(e), if, on or prior to December 31, 2007, the
Participant’s Continuous Service is terminated by the Company other than for
Cause or by the Participant, as applicable, on account of Good Reason, death or
Disablity, then the Participant shall receive a number of shares of Stock equal
to the number of Performance Share Units granted hereunder, multiplied by a
fraction, the numerator of which is the number of full months completed since
the date hereof as of the date of such termination, and the denominator of which
is 36.

(d)           Subject to Section 3(f), if, after December 31, 2007, but prior to
the Determination Date and prior to a Change in Control, the Participant’s
Continuous Service is terminated by the Company other than for Cause or by the
Participant, as applicable, on account of Good Reason, death or Disability, then
the Participant’s Performance Share Unit number shall be determined (or that of
the Participant’s designated beneficiary in the event of the Participant’s
death) in accordance with Appendix A, and the Participant shall at the time of
such termination be vested in a number of shares of Stock determined by the
product of (i) such Performance Share Unit number, multiplied by (ii) a
fraction, the numerator of which is the number of full months completed since
the date hereof as of the date of such termination, and the denominator


--------------------------------------------------------------------------------


of which is 36.  All shares of Stock to be issued to the Participant under this
Section 3(d), if any, shall be issued to the Participant as soon as practicable
after the Participant’s Continuous Service ceases but in no event later than
March 15 of the calendar year following the calendar year in which the
Participant’s Continuous Service ceases.  If the Participant becomes entitled to
any shares of Stock under this Section 3(d), he shall not be entitled to receive
any shares of Stock under any other subsection of this Section 3.

(e)           If there is a Change in Control on or prior to December 31, 2007,
and the Participant remains in Continuous Service through the date which is six
(6) months after the effective date of the Change in Control (“Six-Month Date”),
then the Participant shall be vested in a number of shares of Stock equal to the
number of Performance Share Units granted hereunder, multiplied by a fraction,
the numerator of which is the number of full months that have elapsed since the
date hereof as of the date of such termination, and the denominator of which is
36.

(f)            If there is a Change in Control after December 31, 2007, but
prior to the Determination Date, and the Participant remains in Continuous
Service through the Six-Month Date, then the Participant’s Performance Share
Unit number shall be determined (or that of the Participant’s designated
beneficiary in the event of the Participant’s death) in accordance with Appendix
A, and the Participant shall on such Six-Month Date be vested in a number of
shares of Stock determined by the product of (i) such Performance Share Unit
number, multiplied by (ii) a fraction, the numerator of which is the number of
full months completed since the date hereof as of the date of such termination,
and the denominator of which is 36.  Thereafter, the Participant shall become
vested as of the Determination Date in a number of shares of Stock equal to the
product of the number of Performance Share Units granted hereunder, multiplied
by the fraction resulting from one (1) minus the fraction set forth in Section
3(f)(ii) of this paragraph, provided that, in the event that the Participant’s
employment is terminated prior to the Determination Date by the Company other
than for Cause or by the Participant, as applicable, on account of Good Reason,
death or Disability, the Participant shall be vested in a number of shares of
Stock equal to the number of Remaining Performance Share Units, multiplied by a
fraction, the numerator of which is number of full months that have elapsed for
the period commencing on the Six-Month Date and ending on the date of such
termination, and the denominator of which is the number of full months for the
period commencing on the Six-Month Date and ending on the Determination Date. 
Notwithstanding any provision hereof, to the extent that cash is substituted for
all or part of any Performance Share Unit incident to the Change in Control,
then each such Performance Share Unit shall to that extent be immediately vested
upon the Change in Control.  All shares of Stock (or any cash substituted
therefore) to be issued to the Participant under this Section 3(f), if any,
shall be issued to the Participant as soon as practicable after such Six-Month
Date occurs but in no event later than March 15 of the calendar year following
the calendar year in which the Six-Month Date occurs.  If the Participant
becomes entitled to any shares of Stock or cash under this Section 3(f), he
shall not be entitled to receive any shares of Stock under any other subsection
of this Section 3.

(g)           If there is a Change in Control on or prior to December 31, 2007,
and the Participant’s Continuous Service is terminated by the Company other than
for Cause or by the Participant, as applicable, on account for Good Reason,
death or Disability during the Change in Control Period, then the Participant
shall receive a number of shares of Stock equal to the


--------------------------------------------------------------------------------


 number of Performance Share Units granted hereunder, multiplied by a fraction,
the numberator of which is the number of full months completed since the date
hereof as of the date of such termination, and the denominator of which is 36.

(h)           If there is a Change in Control after December 31, 2007, but prior
to the Determination Date, and the Participant’s Continuous Service is
terminated during the Change in Control Period by the Company other than for
Cause or by the Participant, as applicable, on account of Good Reason, death or
Disability, then the Participant’s Performance Share Unit number shall be
determined in accordance with Appendix A, and the Participant shall be vested at
the time of such termination in the sum of (i) a number of shares of Stock
determined by multiplying such Performance Share Unit number by a fraction, the
numerator of which is the number of full months completed since the date hereof
as of the date of such Change in Control, and the denominator of which is 36,
and (ii) a number of shares of Stock equal to the product of the number of
Performance Share Units granted hereunder, multiplied by the fraction resulting
from one (1) minus the fraction set forth in Section 3(h)(i) of this paragraph. 
All shares of Stock to be issued to the Participant under this Section 3(h) as a
result of the Participant’s termination of Continuous Service on or prior to the
Change in Control, if any, shall be issued to the Participant no later than
March 15 of the calendar year following the calendar year in which the effective
date of the Change in Control occurs.  All shares of Stock to be issued to the
Participant under this Section 3(h) as a result of the Participant’s termination
of Continuous Service after the effective date of the Change in Control, if any,
shall be issued to the Participant as soon as practicable after the
Participant’s Continuous Service ceases but in no event later than March 15 of
the calendar year following the calendar year in which the Participant’s
Continuous Service ceases.  If the Participant becomes entitled to any shares of
Stock under this Section 3(h), he shall not be entitled to receive any shares of
Stock under any other subsection of this Section 3.

(i)            For purposes of this Agreement, the term “Change in Control”
shall mean the occurrence of any one of the following events:

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (i)
shall not be deemed to be a Change in Control if such event results from the
acquisition of Company Voting Securities pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) below);

(ii)           individuals who, on the Grant Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any person becoming a director subsequent to
the Grant Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) by a vote of at least two-thirds of the directors who were, as
of the date of such approval, Incumbent Directors, shall be an Incumbent
Director; provided, further, that no individual initially appointed, elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to the election or removal of directors or as a
result of any other


--------------------------------------------------------------------------------


actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (A) the Company or
(B) any of its wholly owned subsidiaries pursuant to which, in the case of this
clause (B), Company Voting Securities are issued or issuable (any event
described in the immediately preceding clause (A) or (B), a “Reorganization”) or
the sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an Affiliate of the Company (a “Sale”), unless
immediately following such Reorganization or Sale: (1) more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of (x) the Company
(or, if the Company ceases to exist, the entity resulting from such
Reorganization), or, in the case of a Sale, the entity which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Entity”), or (y) if applicable, the ultimate parent entity that directly or
indirectly has Beneficial Ownership of more than 50% of the total voting power
(in respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the Surviving Entity (the “Parent Entity”),
is represented by Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), (2) no Person is or becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the total voting power (in respect of
the election of directors, or similar officials in the case of an entity other
than a corporation) of the outstanding voting securities of the Parent Entity
(or, if there is no Parent Entity, the Surviving Entity) and (3) at least a
majority of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the approval by the Board of the
execution of the initial agreement providing for such Reorganization or Sale,
Incumbent Directors (any Reorganization or Sale which satisfies all of the
criteria specified in (1), (2) and (3) above being deemed to be a
“Non-Qualifying Transaction”); or

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person, a Change in Control of the Company
shall then be deemed to occur.

(j)            For the purposes of Section 3(i) (and with respect to Section
3(i)(i), for purposes of Section 1(b)), the following terms shall have the
following meanings:

 


--------------------------------------------------------------------------------


 

(i)            “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”);

(ii)           “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act;

(iii)          “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) the Company or any of its
subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock or (5) the Participant
or any group of persons including the Participant, or any entity controlled by
the Participant or any group of persons including the Participant; provided the
Participant is an executive officer, director or more than 10% owner of Stock.

4.                                       Nontransferability of Grant

Except as otherwise provided herein or in the Plan, no Performance Share Units
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process.  No transfer of the Participant’s
rights with respect to such Performance Share Units, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted.  Immediately
upon any attempt to transfer such rights, such Performance Share Units, and all
of the rights related thereto, shall be forfeited by the Participant.

5.                                       Distribution and Voting Rights

Performance Share Units shall have no distribution, dividend or voting rights.

6.                                       Stock; Adjustment Upon Certain Events

(a)           Stock to be issued under this Agreement, if any, shall be made
available, at the discretion of the Board, either from authorized but unissued
Stock, from issued Stock reacquired by the Company or from Stock purchased by
the Company on the open market specifically for this purpose.

(b)           The existence of this Agreement and the Performance Share Units
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or any
affiliate, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Stock, the authorization or issuance of additional
shares of Stock, the dissolution or liquidation of the Company or any affiliate
or sale or transfer of all or part of the assets or business of the Company or
any affiliate, or any other corporate act or proceeding.


--------------------------------------------------------------------------------


(c)           If an acquiring entity does not agree to the continuation and
future vesting of the Performance Share Units hereunder and other conditions
that apply in the event of a Change in Control, then the number of Performance
Share Units granted hereunder shall be fully vested upon a Change in Control.

7.                                       Determinations

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

8.                                       Other Conditions

The transfer of any Stock under this Agreement, if any, shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such Stock is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Stock is traded.

9.                                       Withholding Taxes

The Participant shall be liable for any and all U.S. federal, state or local
taxes of any kind required by law to be withheld with respect to the delivery of
any shares of Stock under this Agreement.  The Company shall withhold from the
total number of shares of Stock the Participant is to receive on a settlement
date a number of shares that has a total value equal to the amount necessary to
satisfy any and all such withholding tax obligations.  The value of any fraction
of retained shares not necessary for required withholding shall be applied to
the Participant’s federal income tax withholding by the Company generally. 
Instead of withholding shares as described above, the Company may, in its
discretion, (a) require the Participant to remit to the Company on the date on
which the Participant becomes the owner of shares of Stock under this Agreement
cash in an amount sufficient to satisfy all applicable required withholding
taxes and social security contributions related to such vesting, or (b) deduct
from his regular salary payroll cash, on a payroll date following the date on
which the Participant becomes the owner of shares of Stock under this Agreement,
in an amount sufficient to satisfy such obligations.  The option described in
clause (b) of the preceding sentence shall not be available if the Participant
is an officer subject to Section 16 of the Exchange Act as amended and/or Rule
144 promulgated under the Securities Act of 1933 as amended.

10.                                 Distribution of Stock

Subject to Section 8, reasonably promptly after the time the Participant becomes
entitled to receive shares of Stock, if any, under this Agreement, (but in no
event later than the time periods described in Sections 3(a) through 3(h), as
the case may be) the Company shall cause the Participant to be the record owner
of such shares of Stock.


--------------------------------------------------------------------------------


11.                                 Incorporation of the Plan

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the
Performance Share Units and this Agreement shall be subject to all terms and
conditions of the Plan.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.

12.                                 Electronic Delivery

The Company may, in its sole discretion, deliver any documents related to the
Performance Share Units and the Participant’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or to
request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

13.                                 Miscellaneous

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement.  Notwithstanding the foregoing, this
Agreement may not be assigned by the Participant.

(b)           The Participant acknowledges that the Company intends for the
information contained in Section 1(m) and Appendix A hereof to remain
confidential.  Notwithstanding any other provision hereof, the Participant’s
entitlement to any award or payment hereunder is contingent upon the Participant
maintaining the confidentiality of the information contained in Section 1(m) and
Appendix A.  The Participant agrees that he or she shall not disclose or cause
the disclosure of such information and shall hold such information confidential.

(c)           No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced, provided, however, that, notwithstanding any
other provision of this Agreement or the Plan to the contrary, the parties shall
in good faith amend this Agreement to the limited extent necessary to comply
with the requirements under Code Section 409A in order to ensure that any
amounts paid or payable hereunder are not subject to the additional 20% income
tax thereunder while maintaining to the maximum extent practicable the original
intent of this Agreement.

(d)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement.


--------------------------------------------------------------------------------


(e)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

(f)            The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

(g)           The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

(h)           All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like
notice.  Notices to the Company shall be addressed to its principal office,
attention of the Company’s General Counsel.

(i)            The Plan and this Agreement constitute the entire Agreement and
understanding between the parties with respect to the matters described herein
and supersede all prior and contemporaneous agreements and understandings, oral
and written, between the parties with respect to such subject matter.

(j)            This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.

(k)           The Company represents and warrants that it is duly authorized by
its Board and/or the Committee (and by any other person or body whose
authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that the officer
signing this Agreement is duly authorized and empowered to sign this Agreement
on behalf of the Company.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

PRICELINE.COM INCORPORATED

Jeffery Boyd
Chief Executive Officer


--------------------------------------------------------------------------------


Appendix A

The Performance Share Unit number shall be determined in accordance with the
following chart.  Upon any date of determination as set forth in the Agreement,
the Participant’s Performance Share Unit number shall be determined as of the
most recently completed fiscal quarter for the period commencing January 1,
2007.  Such Performance Share Unit number shall be equal to the product of (1)
the number of Performance Share Units granted hereunder, multiplied by (2) the
sum of (a) the lowest Percentage of Target in the applicable Percentage of
Target Range, plus (b) the ProRata Target Percentage Point Increase. 

 

Cumulative
EPS Ranges
per specified
quarter

 

 

4th fiscal quarter
completed since
1/1/07

 

5th fiscal quarter
completed since
1/1/07

 

6th fiscal quarter
completed since
1/1/07

 

7th fiscal quarter
completed since
1/1/07

 

8th fiscal quarter
completed since
1/1/07

 

9th fiscal quarter
completed since
1/1/07

 

10th fiscal quarter
completed since
1/1/07

 

11th fiscal quarter
completed since
1/1/07

 

Percentage of Target
ranges (Earned Shares
as % of Target)

 

Less than

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

0

 

Between

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

75% to 100%
(pro rata)

 

Between

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

[***] and [***]

 

100% to 200%
(pro rata)

 

More than

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

200%

 

 

The “ProRata Percentage Point Increase” means the quotient of (1) the increase
in the Cumulative EPS within the specified range per the applicable quarter for
which the determination is made, divided by (2) the result of a fraction, the
numerator of which is the difference between the lowest and highest Cumulative
ESP within such specified range per the applicable quarter for which the
determination is made, and the denominator of which is the difference between
the lowest and highest specified Percentage of Target for such quarter.

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***


--------------------------------------------------------------------------------